Exhibit 99.1 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS AND INDEPENDENT AUDITORS' REPORT DECEMBER 31, 2 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONTENTS Independent Auditors' Report 1 Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Shareholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-26 INDEPENDENT AUDITORS’ REPORT To TransCoastal Corporation We have audited the accompanying consolidated financial statements of TransCoastal Corporation and Subsidiary (the “Company”), which comprise the consolidated balance sheets as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in shareholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of TransCoastal Corporation and Subsidiary as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Dallas, Texas May 14, 2013 1 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (AMOUNTS SHOWN IN THOUSANDS, EXCEPT SHARE AND PER SHARE INFORMATION) December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Current derivative assets 28 85 Other current assets 20 22 Total current assets Oil and natural gas properties and other property and equipment Oil and natural gas properties, full cost method, net of accumulated depletion Other property and equipment, net of accumulated depreciation Total oil and natural gas properties and other equipment, net Other assets Goodwill Derivative assets Other non-current assets Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Notes payable, related party Current asset retirement obligations 12 13 Current maturities of notes payable Total current liabilities Long-term liabilities Notes payable Common stock to be issued Asset retirement obligations Derivative liabiilities 6 Total long-term liabilities Commitments and contingencies Shareholders' equity Preferred stock, $.001 par value; 5,000,000 shares authorized; 37,500 and 0, respectively, shares issued and outstanding Common stock, $.0001 par value; 50,000,000 shares authorized; 22,643,091 and 22,069,403, respectively, shares issued and outstanding 2 2 Additional paid-in-capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ 2 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS SHOWN IN THOUSANDS) Year ended December 31, Revenues Oil, natural gas, and related product sales $ $ Derivative losses ) ) Drilling revenue, net Other revenue 10 Total revenues Expenses Lease operating Depreciation, depletion and amortization Accretion of discount on asset retirement obligations 38 25 Professional fees Payroll Stock based compensation General and administrative Total expenses Operating income (loss) ) Other income (expense) Interest income 2 Interest expense ) ) Other expense ) ) Total other expense, net ) ) Net income (loss) $ $ ) 3 TRANSCOASTAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (AMOUNTS SHOWN IN THOUSANDS, EXCEPT SHARE AND PER SHARE INFORMATION) Common Stock Preferred Stock Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balances, December 31, 2010 $
